DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1,7-9,11,23,24,30 and 31 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 1 is directed to a composition stated to be a substrate for transglutaminase, consisting of 
a) a 5 to 15 amino acid peptide including a complete 5-mer peptide selected from SEQ ID NOs.:30-33; and
b) a first molecule selected from an antibody, a domain antibody, a nanobody, and an antigen-binding portion of an antibody that is covalently bonded to the peptide of “a)”.
The closest previously cited prior art is US 2003/0027999, Rosen, see 1/22/21 Final Office action, which however teaches peptides comprising SEQ ID NO:31 that are substantially longer than the currently claimed maximum of 15 amino acids for the peptide.
Another identified prior art reference, US 2008/0108795, Guo et al., published 5/8/2008, teaches SEQ ID NO:23, which is a 16-mer that comprises YEAQR (SEQ ID NO:31).  Not only does this exceed the claimed peptide size, this and other peptides identified as “adaptor/scaffold” type, although taught to bind antibodies, are not taught to covalently bind an antibody or any of the other listed limitations of “b)” of claim 1. Additionally, the objective of this publication is strikingly different from that of the instant invention, involving detection of protein phosphorylation in EGFR-signaling pathways.
No prior art of record teaches or suggests the claimed products and methods.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
The 35 USC 112(a) or 112/1 lack of enablement rejection of claim 10 is withdrawn as moot based on cancellation of claim 10.

Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658